TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00195-CV




                                    In re Leslie Ray Turner




                   ORIGINAL PROCEEDING FROM SAN SABA COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on his petition pending in the district court. On this record, having reviewed the

relator’s petition for writ of mandamus, we deny the petition for writ of mandamus. See Tex. R.

App. P. 52.8(a).

                                             __________________________________________
                                             Darlene Byrne, Chief Justice


Before Chief Justice Byrne, Justices Baker and Smith

Filed: April 30, 2021